DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 9, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen (2019/0202036). 

In reference to claim 1, Shen discloses an adjusting-free clamp pliers jaw, comprising: a first pliers body (12), a second pliers body (14), and a base (formed from 13 and 17), both the first and second pliers bodies rotating on the base (Paragraph 25), and the first and second pliers bodies being mirror symmetrical (Figure 1), wherein adjusting-free clamp pliers jaw further comprises a clamping rim (at 21 in Figure 1) and an extrusion notch (at 20 for body 12, see Figure 3 and at the notch above protrusion 15 for body 14 and seen in  Figure 3), the clamping rim is provided on both the first and second pliers bodies (Figure 1), the extrusion notch is provided on both the first and second pliers bodies (Figure 3), and clamping rims on the first and second pliers bodies are jointly used for clamping a clamp (Paragraph 30), and extrusion notches on the first and second pliers bodies are used for jointly pinching off the clamp (Paragraph 29). 

In reference to claim 2, Shen discloses that each extrusion notch is an arc-shaped extrusion notch (Figure 3). 

In reference to claim 3, Shen discloses that the base comprises a first bottom plate (13), a second bottom plate (17)  and a bolt assembly (formed from 4 and 5), wherein the first bottom plate and the second bottom plate are connected with each other by the bolt assembly (Figures 1-3), the first bottom plate and the second bottom plate are parallel to each other (Figures 1 and 2), the first and second pliers bodies are positioned between the first bottom plate and the second bottom plate (Figures 1 and 3), and the first and second pliers bodies are respectively rotatably arranged on screws (4 and 5) of the bolt assembly through their own through holes (not labeled but seen in Figure 2 as receiving elements 4 and 5 therein). 

In reference to claim 4, Shen discloses that the jaw further comprises a rotating notch (9) and a center post (11), wherein the center post is arranged between the first bottom plate and the second bottom plate (Figure 3), the center post is perpendicular to the first bottom plate (Figure 3), the rotation notch is arranged on both the first and second pliers bodies (Paragraph 29), and the rotation notch of the first pliers body and the rotation notch of the second pliers body both abut against the central post (Paragraph 29). 

In reference to claim 5, Shen discloses that the first bottom plate (13) abuts against the extrusion notches on the first and second plier bodies (Figure 3). 

In reference to claim 6, Shen discloses that the first bottom plate abuts against the clamping rims on the first and second plier bodies (Figure 3). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Steiner et al. (8015853) shows that it is known in the art to provide mirror identical jaws (24 and 25) including first and second recesses (26, Figure 9) and top and bottom plates (70 and 71) connected to the jaws with pins or rods (68 and 69, Figures 1-10). Zhang et al. (2010/0175516) teaches of providing pliers with a positioning pin (1-3) located between left and right pliers (Paragraph 16). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723